FILED
                            NOT FOR PUBLICATION
                                                                           NOV 30 2016
                     UNITED STATES COURT OF APPEALS                     MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


ADRIAN DEON HUNTER,                              No.   15-55265

               Petitioner-Appellant,             D.C. No.
                                                 2:13-cv-09224-ODW-FFM
 v.

WARREN MONTGOMERY,                               MEMORANDUM*

               Respondent-Appellee.


                    Appeal from the United States District Court
                       for the Central District of California
                    Otis D. Wright II, District Judge, Presiding

                             Submitted August 1, 2016**
                                Pasadena, California

Before: REINHARDT and WARDLAW, Circuit Judges, and WHYTE,*** Senior
District Judge.




         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
         ***
             The Honorable Ronald M. Whyte, Senior District Judge for the U.S.
District Court for the Northern District of California, sitting by designation.
       Adrian Deon Hunter appeals the district court’s denial of his 28 U.S.C.

§ 2254 habeas petition challenging his California conviction for four counts of

second degree robbery and one count of street terrorism. We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.

       The California Court of Appeal reasonably determined that Hunter’s trial

counsel did not render ineffective assistance by failing to object to the admission of

a minute order containing co-defendant Maurice Lotten’s no-contest plea. “An

ineffective assistance claim has two components: A petitioner must show that

counsel’s performance was deficient, and that the deficiency prejudiced the

defense.” Wiggins v. Smith, 539 U.S. 510, 521 (2003). Because the minute order

was admissible under California law, trial counsel’s failure to object to the minute

order’s admission did not constitute deficient performance. See Juan H. v. Allen,

408 F.3d 1262, 1273 (9th Cir. 2005) (“[T]rial counsel cannot have been ineffective

for failing to raise a meritless objection.”).1




       1
         Hunter expressly waived his claim that the admission of the minute order
violated the Confrontation Clause in his opening brief. See Styers v. Schriro, 547
F.3d 1026, 1028 n.3 (9th Cir. 2008) (per curiam) (finding that certified allegations
not addressed in appellant’s opening brief were waived). Whether or not that
waiver affected the claim of ineffective assistance of counsel is immaterial as the
failure to object on that ground would in any event not constitute ineffective
assistance of counsel.

                                            -2-
      Moreover, the Court of Appeal reasonably concluded that there was no

“reasonable probability” that, but for trial counsel’s failure to object to the

admission of the minute order, “the result of the proceeding would have been

different.” Strickland v. Washington, 466 U.S. 668, 694 (1984). First, the

evidence of the robberies was overwhelming: several witnesses testified that the

robberies occurred, and one robbery was captured by video surveillance. Second,

the prosecution presented ample evidence of Lotten’s participation in the robberies:

several witnesses identified Lotten as one of the perpetrators, and the prosecution’s

gang expert identified Lotten as the gunman in a video recording of one of the

robberies. Finally, other evidence independently established the association

between Hunter and Lotten and Hunter’s gang membership.

      AFFIRMED.




                                           -3-